Citation Nr: 1027934	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from April 1948 to April 1952.  He 
served in the Korean War; participated in combat; and was awarded 
the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied service connection for 
the cause of the Veteran's death.  In June 2010, the Appellant 
submitted a Motion to Advance on the Docket.  In July 2010, the 
Board granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Appellant asserts that service connection for the cause of 
the Veteran's death is warranted as his service-connected 
disabilities contributed substantially in bringing about his 
demise.  Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's August 2006 death certificate indicates that he 
succumbed at the Albertville Nursing Home.  A September 2006 
written statement from G. A. C., M.D., relates that the Veteran 
"died while he was a patient at the Albertville Nursing Home."  
Clinical documentation from the Albertville Nursing Home has not 
been incorporated into the record.  The VA should obtain all 
relevant VA and private treatment records which could potentially 
be helpful in resolving the Veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate 
release, contact the Albertville Nursing 
Home and request that it forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran, 
including his final illness, for 
incorporation into the record.  

2.  Then readjudicate the Appellant's claim 
of entitlement to service connection for 
the cause of the Veteran's death with 
express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remains denied, 
the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Appellant 
should be given the opportunity to respond 
to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



